Citation Nr: 1445679	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-38 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the severance of service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of circumcision surgery.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for impotence, to include as secondary to hypertension.

5.  Entitlement to service connection for sarcoidosis.

6.  Entitlement to service connection for viral syndrome.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

10.  Entitlement to service connection for renal failure.

11.  Entitlement to service connection for a right foot disability, to include pes planus.

12.  Entitlement to service connection for a left foot disability, to include pes planus.

13.  Entitlement to an initial rating for cervical strain greater than 10 percent prior to October 6, 2009, and greater than 30 percent from October 6, 2009.

14.  Entitlement to an initial rating for lumbosacral strain greater than 20 percent prior to October 6, 2009, and greater than 40 percent from October 6, 2009.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1992 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned in July 2014.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder and increased ratings for low back and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The grant of entitlement to service connection for bilateral hearing loss was clearly and unmistakably erroneous, and the severance of service connection for bilateral hearing loss was proper.

2.  The Veteran's in-service circumcision was performed to treat a congenital condition.

3.  The preponderance of the evidence is against finding that the Veteran has a hypertension disability that is etiologically related to a disease, injury, or event in service, or that it manifested to a degree of 10 percent within one year of separation.

4.  The preponderance of the evidence is against finding that the Veteran has a disability characterized by impotence that is etiologically related to a disease, injury, or event in service.

5.  The preponderance of the evidence is against finding that the Veteran has a sarcoidosis disability that is etiologically related to a disease, injury, or event in service, or that it manifested to a degree of 10 percent within one year of separation.

6.  The preponderance of the evidence is against finding that the Veteran has a viral syndrome disability that is etiologically related to a disease, injury, or event in service.

7.  The preponderance of the evidence is against finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event in service.

8.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event in service.

9.  The preponderance of the evidence is against finding that the Veteran has a disability characterized by renal failure that is etiologically related to a disease, injury, or event in service.

10.  A physical examination at the time of entrance into service included a diagnosis of mild pes planus, for which the Veteran then was asymptomatic.

11.  An increase in the severity of Veteran's pre-service bilateral pes planus disability during service has not been demonstrated.

12.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot disability other than bilateral pes planus that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Restoration of service connection for a bilateral hearing loss disability is denied.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.105, 3.303 (2014).

2.  Circumcision residuals were the result of an in-service ameliorative procedure and, as such, service connection is not warranted.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303, 3.306 (2014).

3.  A hypertension disability was not incurred in and is not otherwise related to military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  A disability characterized by impotence was not incurred in and is not otherwise related to military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  A sarcoidosis disability was not incurred in and is not otherwise related to military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

6.  A viral syndrome disability was not incurred in and is not otherwise related to military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  A right knee disability was not incurred in and is not otherwise related to military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

8.  A left knee disability was not incurred in and is not otherwise related to military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

9.  A disability characterized by renal failure was not incurred in and is not otherwise related to military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

10.  A bilateral pes planus disability was not aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

11.  A bilateral foot disability other than bilateral pes planus was not incurred in and is not otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

VCAA letters dated in August 2006 and March 2009 fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

Additionally, there are specific particularized notice requirements that apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d).  This includes the issuance of a rating proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period.  Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  In an April 2013 rating decision, the RO found that there was clear and unmistakable error in the May 2012 rating decision granting entitlement to service connection for bilateral hearing loss in that the decision granted service connection despite a VA examination showing no evidence of a hearing loss disability.  The April 2013 rating decision directed that language proposing severance of service connection for bilateral hearing loss be provided to the Veteran.  When the RO proposed to sever service connection in April 2013, the Veteran was advised of the action by a letter dated in May 2013.  The May 2013 letter also informed him that he could submit evidence within 60 days of the proposed severance and included information on the Veteran's hearing rights.  The Veteran failed to respond to the May 2013 letter within the allotted 60 day time period.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and information was obtained concerning where the Veteran is treated for the disabilities and the symptoms he experienced in service and thereafter.  The undersigned also specifically explained the reasons for the denials of his claims, and suggested evidence that would help substantiate the claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in April 2007 for the circumcision claim and in June 2009 for genitourinary issues, specifically, the renal failure.  As will be discussed in greater detail below, the examiners reviewed the evidence, received a report of medical history from the Veteran, conducted appropriate examination, and, based on the foregoing, diagnosed rendered an opinion as to any diagnosed disability.  Therefore, the Board finds this examinations to be thorough and complete and is sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's other service connection claims, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of symptomatology from service and no competent and credible evidence otherwise linking any current disability to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Severance of Service Connection

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See id.; see also Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2014).  

In this case, because the effective date of the grant of service connection for a bilateral hearing loss disability was July 22, 2010, the award has not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable.  In any case and as will be discussed in greater detail below, service connection for the Veteran's bilateral hearing loss disability was erroneously granted because the Veteran did not meet VA's regulatory standards for a hearing loss disability during the appellate time period.  As such, the Veteran's hearing loss is not construed as a disability for VA compensation benefits purposes.  

"Clear and unmistakable error" is defined as a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether a clear and unmistakable error (CUE) was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that, "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2014), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2012, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective July 22, 2010.

The evidence of record at the time of the May 2012 decision that granted service connection for bilateral hearing loss included the Veteran's service treatment records, which are negative for complaints or clinical findings related to hearing loss, and show bilateral hearing acuity within normal limits upon separation from service in January 1997.  Notably, the Veteran affirmatively denied ear, nose, and throat trouble and hearing loss in his contemporaneous January 1997 Report of Medical History.

The evidence also included a notation that the Veteran failed to attend a scheduled QTC audio examination in September 2010.

A March 2012 VA examination report also was of record.  At that time, the Veteran reported that people had to speak up in order for him to understand them.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
35
25
LEFT
20
15
20
35
35

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 48 percent for the right ear and 46 percent for the left ear.  The examiner diagnosed normal hearing in both the right and left ears.  The examiner stated, "Pure tone levels are within normal limits.  Although diagnosis is hearing loss by decreased speech recognition, the claimant's response pattern of speech recognition is not reliable.  The hearing should be rated by pure tone levels."  

As discussed, based on this evidence the RO granted entitlement to service connection in May 2012.  In a July 2013 rating decision, based on the foregoing evidence, the RO severed service connection for a bilateral hearing loss disability, making a determination that there was clear and unmistakable error in the May 2012 rating decision.  

As discussed previously, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  This is a much higher burden of proof than that which is necessary for simply denying a veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that a veteran meets the service connection criteria (i.e., that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical evidence of record at the time of the May 2012 rating decision did not show the Veteran to have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board recognizes that the speech recognition testing results in the March 2012 examination would have been sufficient to establish entitlement to service connection for bilateral hearing loss, but the examiner specifically found that those results were inaccurate and not representative of the Veteran's hearing acuity and directed that the RO use the pure tone audiogram test results.  Those pure tone thresholds showed some level of hearing loss, as defined by Hensley, but not decreased hearing acuity in either ear that would constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

Indeed, the only evidence of a current bilateral hearing loss disability at the time of the May 2012 rating decision was the Veteran's lay representations.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing a current disability as defined by VA regulations; thus, his statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Although the Veteran is competent to report what comes to him through the senses, he does not have medical expertise, and he cannot establish through lay reports alone that his hearing loss is of such severity as to meet the criteria of 38 C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Based on the foregoing, the Board finds that it is undebatable that the Veteran did not meet the criteria for service connection at the time of the May 2012 rating decision.  The only pertinent and competent evidence of record is the March 2012 VA examination report in which the examiner unequivocally concluded that the Veteran had normal hearing bilaterally and that the speech recognition scores should not be used as a basis for evaluating the Veteran's hearing acuity.  There was no other medical opinion evidence at the time of the initial decision or the severance that addressed the salient question of whether the Veteran had a current hearing loss disability and the Veteran's representations to that effect are not competent evidence.

Accordingly, since the grant of entitlement to service connection for bilateral hearing loss was a clear error, service connection for bilateral hearing loss was properly severed, and service connection cannot be restored.  The Veteran's claim is denied.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, sarcoidosis, and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, however, there is no presumed service connection because knee arthritis, sarcoidosis, and hypertension were not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Residuals of Circumcision

The Veteran contends that the circumcision he received in service resulted in residuals that include burning, itching, and irritation from the surgical scar, as well as discomfort during sexual activity.  He believes that service connection should be granted for these residuals, as the surgery occurred during service.

The service treatment records indicate that no disorder of the penis was noted during the August 1992 entrance examination.  In September 1994, a former sexual contact of the Veteran was treated for chlamydia and, although the Veteran denied any symptoms and there was no abnormality on examination, he was prescribed medication.  In February 1996, the Veteran indicated that he had been scheduled for a circumcision, but that it would not be performed "on account of Korea."  He complained of intermittent distal penile burning upon urination, as well as cracking of the penile shaft.  On examination, there was no observed cracking, drips, or lesions.  The assessment was questionable penile dysuria, but an ordered urinary analysis was negative and showed no evidence of infection.  As such, the Veteran was rescheduled for a routine circumcision, rather than an expedited procedure.  In April 1996, the Veteran underwent a standard sleeve circumcision performed under penile block.  The Veteran was noted to tolerate the procedure well.  At his January 1997 separation examination, in a contemporaneous Report of Medical History the Veteran reported that he was in "good shape" and denied a history of painful urination or skin diseases.  Contemporaneous examination of the genitourinary system was normal.  

After service, the Veteran was afforded a VA examination in April 2007.  The examiner noted review of the claims file.  The Veteran reported pain, but no skin breakdown.  Specifically, he described pain and discomfort with sexual activity due to the circumcision scar.  There also was significant itching of the scar due to keloid scar formation.  Following examination, the diagnosis was scar secondary to surgical procedure while the Veteran was in the military.

Pertinent law and VA regulations provide that, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (b) (2014).

However, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General Counsel opinion 01-85 (March 5, 1985)] in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexisted the Veteran's military service.  The opinion went on to hold, however, that service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.

There is no evidence, including the Veteran's own statements, to suggest that the foreskin on his penis removed during the in-service circumcision was anything other than a congenital condition existing prior to service.  Therefore, the presumption of soundness does not attach, as the foreskin on the Veteran's penis is not an injury or disease within the meaning of VA law.

Regarding aggravation, the controlling regulation provides that, the usual effects of medical and surgical treatment in service having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

There is nothing to suggest a true worsening of the congenital condition in service and the service treatment records reveal no post-circumcision complications.  The report of examination at discharge in January 1997 reveals normal findings for the genital/urinary system, as well as for the skin.  Moreover, there is no record of complaint or treatment for circumcision residuals for multiple years after discharge.  

In reaching that conclusion, the Board acknowledges that the Veteran has reported problems with the post-operative scar following the in-service circumcision.  As discussed above, however, postoperative scars and residuals associated therewith are specifically noted to be effects of surgical treatment for a congenital condition that is ameliorative in nature and not subject to service connection.  

The Board acknowledges that a circumcision was performed during service.  However, the procedure was ameliorative in nature for a preexisting congenital condition and other than the expected surgical residuals there is no evidence that the congenital condition was otherwise aggravated by service.  38 C.F.R. § 3.306.  The appeal is denied.

Sarcoidosis, Hypertension, Impotence, Viral Syndrome, and Renal Failure

The Veteran contends that he has current disabilities of sarcoidosis (including symptoms of chest congestion, migraines, difficulty breathing, and diplopia with light sensitivity), hypertension, impotence, viral syndrome, and renal failure as a result of his military service.  In the alternative, he asserts that his impotence is the result of his hypertension and that his renal failure is the result of his hypertension, sarcoidosis, or contaminated water consumed while stationed at Camp Lejeune.

The Veteran's service treatment records indicate that, in August 1993, he sought treatment following a blow to the right eye.  In July 1994, he went to sick call with complaints of a 2-day history of diarrhea.  He was diagnosed with Viral Syndrome.  In August 1994, the Veteran complained of a stuffy nose, coughing, and sneezing.  He was diagnosed with a common cold.  At his January 1997 separation examination, in a contemporaneous Report of Medical History the Veteran reported that he was in "good shape" and denied a history of swollen or painful joints, frequent or severe headaches, chronic cough, pain or pressure in the chest, eye trouble, shortness of breath, asthma, hay fever, sinusitis, chronic or frequent colds, frequent or painful urination, kidney stone or blood in urine, sugar or albumin in the urine, heart trouble, or high or low blood pressure.  Contemporaneous examination of the body was entirely normal, other than surgical scarring around the nipples.  The Veteran's blood pressure was 120/82.  

After service, there is no evidence of medical treatment for any of the above problems for multiple years after separation from service.  The Veteran was afforded a VA eye examination in April 2007.  The examiner discussed the Veteran's history, including his report that he was hospitalized in 1999 for sarcoidosis, as well as during service.  At the time of his 1999 hospitalization, his eyes were very sensitive to light.  He currently had no eye pain and was not receiving any eye treatment.  Following examination, the examiner diagnosed superficial injury of the cornea of the left eye, no residual, healed, and sarcoidosis with no eye sequela.  

A September 2007 letter from a VA treatment provider indicated that the Veteran had been admitted for renal failure and that he would continue to be seen as an outpatient.  VA treatment records confirm a diagnosis of renal failure from September 2007.  

Another September 2007 VA treatment record indicated that the Veteran had a history of pulmonary sarcoidosis from the previous year.  Urine analysis was suggestive of possible active renal disease related to sarcoidosis.  A record from the following day indicated only that the Veteran had a questionable history of sarcoidosis.  A June 2008 VA treatment record indicated a 5 year history of hypertension.  

The Veteran was afforded a VA genitourinary examination in June 2009.  The examiner indicated that the Veteran had chronic renal disease of unknown etiology and past history of sarcoidosis and apparently hypertension.  Renal failure had been diagnosed two years previously.  The Veteran had problems with erectile dysfunction and ejaculation due to renal failure.  Following examination, the examiner diagnosed chronic renal disease on chronic dialysis.  As to etiology, the examiner noted that renal failure was not caused by or a result of mean corpuscular hemoglobin (MCH) noted during service.  The Veteran had renal failure with an etiology that was not clearly known, but MCH was a measure of red cell hemoglobin and had nothing to do with renal failure.

Thus, the Veteran has current diagnoses of erectile dysfunction, hypertension, sarcoidosis, and renal failure, and certainly is competent to discuss symptoms associated with viral syndrome, such as sinus problems, breathing problems, and headaches.  

The Board concludes, however, that all of the foregoing complaints must fail irrespective of the existence of a current diagnosis because there is no credible evidence suggesting any link to military service.

There is no medical evidence of record suggesting any link between any of the above disabilities and the Veteran's military service.  Indeed, for many of these disabilities the Veteran concedes that he is receiving no ongoing treatment.  

To the extent that the Veteran has attempted to link these disabilities to his military service based on a continuity of symptomatology, the Board concludes that that such representations are less than credible.   Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service symptoms and continuity of problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records do not support that he experienced ongoing hypertension, sarcoidosis, impotence, renal failure, or viral syndrome from service.  The Board acknowledges the in-service diagnosis of viral syndrome and potentially sarcoidosis.  The Veteran, however, conceded during the July 2014 Board hearing that any sarcoidosis experienced fully resolved thereafter and after his in-service diagnosis of viral syndrome he did not make regular ongoing complaints of such symptoms, despite numerous treatment visits for various problems.  At his January 1997 separation examination, in a contemporaneous Report of Medical History the Veteran denied a history of swollen or painful joints, frequent or severe headaches, chronic cough, pain or pressure in the chest, eye trouble, shortness of breath, asthma, hay fever, sinusitis, chronic or frequent colds, frequent or painful urination, kidney stone or blood in urine, sugar or albumin in the urine, heart trouble, or high or low blood pressure.  In addition, the examiner at the time of the Veteran's separation examination found that the Veteran was entirely normal other than noted surgical scars around the nipples.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of problems following symptom onset during service.  Rather, the Veteran specifically denied an ongoing history of the symptoms that he now claims to have experienced on an ongoing basis from service.  The Board finds such in-service statements made to medical providers and/or examiners to be of significantly greater probative weight than his current statements made years later and in the pursuit of VA compensation benefits.  As such, the ultimate conclusion is that the Veteran's current statements regarding continuity of the above problems from service are not credible evidence.

As to the Veteran's contentions that renal failure is due to elevated MCH levels in service, the Board acknowledges that such elevated levels were observed in service, but the June 2009 VA examiner clearly opined that such levels are completely unrelated to the development of renal failure.  The Board affords far greater probative weight to the opinion of a medical professional with significantly greater levels of education, experience, and training than to the lay opinion of the Veteran as to the etiology of his renal failure, in the absence of some evidence of medical study or training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

With respect to the Veteran's claims that any of the claimed disabilities on appeal were caused or aggravated by his hypertension, sarcoidosis, or renal disease, entitlement to service connection has not been established for any of these disorders.  Therefore, as a matter of law, service connection cannot be granted for any of the claimed disabilities as secondary to hypertension, sarcoidosis, or renal disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the Veteran's contentions that one or more of the above disabilities was caused by drinking contaminated water while stationed at Camp Lejeune, the Board recognizes that the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  See VBA Training Letter 11-03, dated April 27, 2011.  In this case, the Veteran did not enter service until multiple years after the exposure time period.  As the Veteran has not submitted any medical evidence suggesting and that any of his current problems are related to the water at Camp Lejeune and, as a layperson, the Veteran is not competent to make such assertions, no further consideration of this aspect of the Veteran's claim is warranted.  

In summary, there is no credible evidence of hypertension, sarcoidosis, impotence, renal failure, or viral syndrome disabilities for many years after service.  Additionally, the Board does not find the Veteran's reports of an onset of associated problems in service and continuity of problems thereafter to be credible evidence.  No medical professional has linked any current associated problems to military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

Right and Left Knee

The Veteran contends that he has right and left knee disabilities due to his military service.  Specifically, he reported during the July 2014 Board hearing that he experienced constant in-service knee problems that he attributed to marching and other activities while wearing a heavy pack.  In other statements, he has contended that the bilateral knee problems stemmed from a 1995 in-service motor vehicle accident that also resulted in low back and neck problems, for which he has been service connected.  He conceded that he had not received treatment for his knees since service, but reported some swelling, pain, and locking and that the overall symptoms had continued from service with worsening over time.

The Veteran's service treatment records included a March 1995 treatment record wherein he reported bilateral knee pain following a motor vehicle accident.  X-rays were negative.  Thereafter, the service treatment records included numerous records for ongoing treatment for back problems, but without ongoing reports of knee difficulties.  Significantly, the Veteran's January 1997 Report of Medical History at the time of separation included his specific denials of histories of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or trick or locked knee.  Contemporaneous medical examination of the bilateral lower extremities was normal.  

As noted, after service the Veteran concedes that he has not sought treatment for right or left knee problems.  Thus, there is no medical evidence suggesting a link between any current right or left knee problems and service.

It is unclear from the record whether the Veteran has a current right or left knee disability.  The Veteran certainly is competent to report symptoms or observable problems with the bilateral knees, such as swelling, locking, and pain.  Such symptoms might be an indication of a current bilateral knee disability.

The Board concludes, however, that irrespective of the existence of a current disability, the Veteran's claim fails due to the absence of any suggestion of a link between current bilateral knee problems and military service.  As noted, no medical provider has opined as to any link between current bilateral knee problems and service.  Thus, the only indication of any link are the Veteran's reports of a continuity of bilateral knee problems from either the 1995 motor vehicle accident or otherwise from the duties of military service.  The Board does not find these representations to be credible evidence.  

In that regard, the Board notes that the Veteran's service treatment records do not support the Veteran's claims that he experienced ongoing problems with his knees in service.  The Board acknowledges the 1995 report of knee problems in the near immediate aftermath of the motor vehicle accident.  Thereafter, however, although the Veteran sought treatment for back problems on numerous occasions, he did not report ongoing bilateral knee problems.  The Board finds it reasonable to conclude that had he been having ongoing knee problems as well as low back problems that he would have reported such problems during one or more of his treatments for ongoing back problems that stemmed from the same 1995 motor vehicle accident.  Moreover, during the Veteran's January 1997 separation examination he denied any current symptoms with respect to his bilateral knee, to include explicitly denying histories of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or trick or locked knee.  Again, the Veteran did report recurrent back pain in the January 1997 Report of Medical History where he simultaneously denied an ongoing history of knee problems.  In addition, the examiner at the time of the Veteran's separation examination found that the Veteran had normal lower extremities and did not document any current or ongoing knee problems or disabilities.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of knee problems following symptom onset during service.  Rather, the Veteran specifically denied an ongoing history of knee locking and other symptoms that he now claims to have experienced on an ongoing basis from service.  The Board finds such in-service statements made to medical providers and/or examiners to be of significantly greater probative weight than his current statements made years later and in the pursuit of VA compensation benefits.  As such, the ultimate conclusion is that the Veteran's current statements regarding continuity of knee problems from service are not credible evidence.

In summary, there is no credible evidence of a bilateral knee disability for many years after service.  Additionally, the Board does not find the Veteran's reports of an onset of knee problems in service and continuity of problems thereafter to be credible evidence.  No medical professional has linked any current knee problems to military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Right and Left Foot

In this case, the Veteran claims that he has multiple disabilities of the feet that were caused or, in the case of pes planus, permanently aggravated by his military service.  The Veteran contends that problems other than pes planus, specifically athlete's foot, began during military service and have continued to the present.

The Veteran's service treatment records include an August 1992 entrance examination that noted mild, asymptomatic pes planus.  The service treatment records do not include complaints regarding his pes planus or other foot problems.  At his January 1997 separation examination, in a contemporaneous Report of Medical History the Veteran reported that he was in "good shape" and denied a history of foot trouble, skin diseases, or swollen or painful joints.  On contemporaneous examination, the feet and skin were noted to be normal.  

There is no notation of complaints of foot or related skin problems for multiple years after service.  During his July 2014 Board hearing, the Veteran reported that he had no problems with his pes planus prior to entering service, but had onset of ongoing foot problems during service.  He attributed these problems to carrying heavy packs during extended activities.  His pes planus problems had continued to the present.  In addition, he stated that he first contracted athlete's foot during service and that this had been an ongoing problem thereafter.  

Bilateral Pes Planus

As noted above, the Veteran contends that his bilateral pes planus disability was aggravated by his military service and, specifically, that his symptoms began during service and have continued to the present.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a preexisting bilateral pes planus disability was noted on examination for entrance into service in August 1992, the presumption of soundness at entrance into service does not apply.  See id.

Initially, given the nature of pes planus in general and specifically the Veteran's bilateral pes planus disability, the Board has considered whether the Veteran's bilateral pes planus disability would be categorized as a disease or congenital defect.  In that regard, a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954)).  Affording the Veteran the benefit of the doubt, the Board will presume that his pes planus disability represents a disease that is capable of improving or deteriorating.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board concludes that the preponderance of the evidence demonstrates that there was no increase in severity during service of the Veteran's preexisting bilateral pes planus disability.  In reaching that conclusion, the Board has considered the Veteran's reports that his bilateral pes planus first became symptomatic during service and that he has experienced ongoing related foot problems from that time.  Certainly the Veteran is competent to report events he experienced and resulting physical symptoms, such as foot pain.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service symptoms and continuity of foot problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records do not support the Veteran's claims that he experienced ongoing problems with pes planus in service.  Indeed, during the Veteran's January 1997 separation examination he denied any current symptoms with respect to his bilateral pes planus, to include explicitly denying on his Report of Medical History a history of foot trouble or swollen or painful joints.  The Board finds it significant that the Veteran did report a history of recurrent back pain in the January 1997 Report of Medical History and, had he also been having ongoing problems with his feet, the Board finds it reasonable to conclude that he would have so reported.  Moreover, the examiner at the time of the Veteran's separation examination found that the Veteran had normal feet and did not diagnose any worsening of any foot disability.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of foot problems following symptom onset during service.  Rather, the Veteran specifically denied symptoms associated with his diagnosed bilateral pes planus at entrance and separation from service.  The Board finds credible and probative the statements the Veteran made at the time of separation and the findings of the medical examiner at that time.  As such, the ultimate conclusion is that the Veteran's current statements regarding continuity of foot problems from service are not credible evidence.

The Board notes that there is no medical evidence of record to support the Veteran's assertions that his bilateral pes planus became symptomatic during service and these problems have continued to the present.  

In conclusion, no medical professional has suggested that the Veteran's preexisting bilateral pes planus disability underwent an increase in severity in service and the Veteran's representations of an aggravation of pes planus problems from service are refuted by the record and deemed not credible.  Thus, it is evident that there was no increase in severity of the pre-existing bilateral pes planus in service; and aggravation is not conceded.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

Athlete's Foot

As discussed above, the Veteran contends that he developed athlete's foot in service and has had recurring problems with the skin on his feet since that time.  In general, the Veteran is competent to report dry, cracked, and irritated skin and a continuity of such symptoms from service.  As such, the Board recognizes that the Veteran is competent to diagnose some skin disability, although perhaps not to specifically diagnose it as athlete's foot.  In any case, the critical question is whether any such current skin disability was caused by military service.  Based on the evidence outlined above, the Board concludes it was not.

For the same reason as discussed above regarding the pes planus disability, the Board does not find the Veteran's representations of ongoing skin problems on the feet during service and thereafter to be credible evidence.  There is not ongoing treatment for or complaints of skin problems during service and the Veteran explicitly denied ongoing skin problems at separation from service.  Again, this is not a situation where there is an absence of evidence as to the existence of skin problems, but a situation in which the Veteran specifically denied a history of skin problems at separation from service.  

Moreover, the Board notes that no medical professional has linked any current skin disability to the Veteran's military service.  

In summary, there is no credible evidence of a skin disability on the feet for many years after service.  Additionally, the Board does not find the Veteran's reports of an onset of skin problems on the feet in service and continuity of problems thereafter to be credible evidence.  No medical professional has linked any current skin problems to military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


ORDER

The severance of service connection for bilateral hearing loss was proper, and the appeal for restoration of service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for residuals of circumcision surgery is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for impotence is denied.

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for viral syndrome is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for renal failure is denied.

Entitlement to service connection for a right foot disability, to include pes planus and athlete's foot, is denied.

Entitlement to service connection for a left foot disability, to include pes planus and athlete's foot, is denied.



REMAND

Acquired Psychiatric Disorder

The Veteran has asserted that he has a current psychiatric disorder due to his military service, to include his service-connected low back disability and the suicide of a friend and fellow service member.  The RO has confirmed the Veteran's claimed stressor regarding his fellow service member.  

The Veteran was afforded a VA examination in April 2007.  The Veteran reported psychiatric problems from 1995 when a friend killed himself and that he was not working due to back problems.  The examiner diagnosed depressive disorder not otherwise specified, but did not provide any opinion as to etiology.  Subsequent lay statements from the Veteran and others have indicated that he is depressed due to his service-connected back disability.  In addition, a September 2006 letter from a private treatment provider to VA indicated that the Veteran had been evaluated diagnosed with Major Depression, Single Episode, and PTSD.  These diagnoses appear to have been based to some degree on the Veteran's report of the suicide of a fellow service member.  A July 2007 private clinical assessment included diagnoses of PTSD - onset 1995 - and recurrent major depression disorder.  The Veteran was afforded a QTC examination in March 2012.  At that time, the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, but did diagnose depressive disorder not otherwise specified and alcohol dependence in sustained full remission.  The examiner did not provide an opinion as to the etiology of the diagnosed depressive disorder or discuss and reconcile the September 2006 and July 2007 diagnoses of PTSD.  In light of the foregoing, the Board concludes that another examination is required. 

Low Back and Neck

The Veteran separated from service after incurring a low back injury.  His problems initially began after a motor vehicle accident in March 1995 and progressed thereafter.  The Veteran was last afforded a VA examination for his service-connected low back and neck disabilities in December 2009.  In relevant part, the examination report noted the Veteran's reports of radiation of sharp pains down the lower extremities.  On examination, there was decreased sensation to light touch and position sense in the right and left great toe and/or bilateral feet.  Moreover, there was a positive Lasegue's sign bilaterally.  The foregoing suggest the possibility of right and/or left lower extremity radiculopathy or other neurological disability that might be related to the Veteran's service-connected spine disabilities.  The examiner, however, merely diagnosed cervical and lumbosacral strains without any discussion of any potential extremity problems.  As such, the Board concludes that another VA examination of the lumbar and cervical spine is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the nature and extent of all psychiatric disorder(s) found to be present.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current psychiatric disorder: (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or (c) aggravated by a service-connected disability.  

* With respect to any current diagnosis of PTSD, the examiner is requested specifically to opine whether such diagnosis was at least as likely as not caused by the suicide of a fellow service member and friend of the Veteran.

* With respect to consideration of the Veteran's claims, the examiner is requested to consider, and discussed to the extent necessary, the prior diagnoses of PTSD and depressive disorder found in the September 2006 private treatment letter; the July 2007 private clinical record; and the March 2012 QTC examination.
    
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his cervical AND lumbosacral spine disabilities.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  In that regard, the examiner also is requested to note any diagnoses of lower extremity radiculopathy or other neurological disability caused or aggravated by the Veteran's service-connected disabilities and the current severity of any such disability or disabilities.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


